Title: To Alexander Hamilton from John J. U. Rivardi, 1 May 1800
From: Rivardi, John J. U.
To: Hamilton, Alexander


Niagara [New York] May 1, 1800. “I am this moment honored with your letter of the 21st. of March.… About a year ago, The Tuscororas came to me, complaining of one of their horses having been killed.… I made in their presence imediate inquiries.… circumstances induced me To believe that Some Settlers of The landing place had been guilty of that offense. The Chiefs appeared To concur in the Same opinion & I wrote imediately To Mr. Chapin, informing him of the transaction & requesting him if possible To grant Some compensation—he answered that he could not do it without proofs of the fact having been perpetrated by white men.… Since that time the Indians mentioned that three of their horses instead of one were missing.… I repeated in vain my inquiries & had fences erected To Separate the ground adjacent to the Fort from the woods.… I am informed that the Chiefs of the Nation are now at Buffaloe Creek—but I Shall have them convened the moment they return To their Village. In The mean Time, I will Take man by man in garrison & by promises or threats exact whatever may have remained hidden respecting that transaction. My exertions To please the Indians have been So Uniform that I am confident the complaints were not Sanctioned by the heads of the Village.… They always expressed great attachment to me & manifested their concern when they understood that I might change Station. I Shall Strictly obey the orders contained in your letter.…”
